     Case 1:21-cv-01126-DAD-HBK Document 7 Filed 09/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DARREN HARRIS,                                    Case No. 1:21-cv-01126-DAD-HBK
12                       Plaintiff,                     ORDER GRANTING IN PART AND
                                                        DENYING IN PART PLAINTIFF’S MOTION
13           v.                                         FOR ENLARGEMENT OF TIME
14    A. ZAVALA,                                        (Doc. No. 6)
15                       Defendant.
16

17          Pending before the Court is Plaintiff’s motion for an enlargement of time to file a motion

18   for leave to proceed in forma pauperis and submit an amended complaint. (Doc. No. 6,

19   “Motion”). Plaintiff states he wishes to file an amended complaint because he inadvertently did

20   not send a complete complaint. (Id. at 1). Plaintiff further states he is awaiting rehearing of a

21   disciplinary report. (Id. at 1-2). Plaintiff does not explain why he needs additional time to submit

22   a complete in forma pauperis application (“IFP motion”). (See generally Id.). Plaintiff requests

23   until October 1, 2021 to both file an IFP motion and an amended complaint. (Id. at 2).

24          Fed. R. Civ. P. 6(b) provides for extending deadlines for good cause shown, if the request

25   to extend time is made before the original time, or its extension expires; or, on a motion made after

26   the time has expired, if the party failed to act because of excusable neglect. The Court directed

27   Plaintiff to file a complete IFP motion or pay the filing fee within thirty days of his receipt of the

28   July 27, 2021 Order. (Doc. No. 3). Although Plaintiff filed his Motion before the time to file an
     Case 1:21-cv-01126-DAD-HBK Document 7 Filed 09/01/21 Page 2 of 2


 1   IFP motion expired, Plaintiff fails to explain any reason, yet alone good cause, for extending the

 2   time to file a complete IFP motion. Thus, the Court grants Plaintiff’s Motion to the limited extent

 3   he may file an amended complaint on or before October 1, 2021. Plaintiff must file a complete IFP

 4   motion or pay the filing fee within ten (10) days from service of this order.

 5            Accordingly, it is ORDERED:

 6            1. Plaintiff’s Motion (Doc. No. 6) is granted to the limited extent he may file his amended

 7   complaint no later than October 1, 2021.

 8            2. The motion is otherwise denied. Plaintiff must file a complete IFP motion or pay the

 9   filing fee within ten (10) days from receipt of this order.

10            3. Failure to timely comply with this order, or explain non-compliance, will result in the

11   recommendation that this action be dismissed.

12

13
     Dated:      September 1, 2021
14                                                       HELENA M. BARCH-KUCHTA
                                                         UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
